         4:20-cv-01069-JFA       Date Filed 05/18/20     Entry Number 17       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Lonnie Goodrich,                                      C/A No. 4:20-1069-JFA-TER

                  Petitioner,

    v.
                                                                      ORDER

     Warden Mackelburg,

                  Respondent.


         Petitioner Lonnie Goodrich (“Petitioner”), proceeding pro se, commenced this

action by filing a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), the case

was referred to a Magistrate Judge for review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss this action without

prejudice because Petitioner has not demonstrated that a motion filed pursuant to § 2255 is

inadequate or ineffective to test the legality of his sentence such that he may file this




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
       4:20-cv-01069-JFA           Date Filed 05/18/20         Entry Number 17          Page 2 of 3




§ 2241 petition. See U.S. v. Wheeler, 886 F.3d 415 (4th Cir. 2018). 2 The Report sets forth,

in detail, the relevant facts and standards of law on this matter, and this Court incorporates

those facts and standards without a recitation.

        Petitioner was advised of his right to object to the Report, which was entered on the

docket on March 26, 2020. (ECF No.7). The Magistrate Judge required Petitioner to file

objections by April 9, 2020. Petitioner filed a motion for extension of time to file objections

(ECF No. 11), and the Court granted the motion thereby extending the deadline for

objections to April 23, 2020. (ECF No.12). To date, Petitioner has not filed any objections

or otherwise responded. In the absence of specific objections to the Report of the

Magistrate Judge, this Court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 7). Thus, Petitioner’s Petition is

dismissed without prejudice and without requiring respondent to file a return. (ECF No. 1).

        Further, it is ordered that a certificate of appealability is denied because the

petitioner has failed to make “a substantial showing of the denial of a constitutional right.” 3



2
  In U.S. v. Wheeler, the Fourth Circuit established a four-part test for determining when a §2255
petition is inadequate or ineffective to test the legality of a sentence. Petitioner has not met the
four-factor test set forth in Wheeler.
3
  A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2) (West 2009). A prisoner satisfies this standard by demonstrating that
reasonable jurists would find both that his constitutional claims are debatable and that any dispositive
       4:20-cv-01069-JFA           Date Filed 05/18/20        Entry Number 17           Page 3 of 3




IT IS SO ORDERED.



May 18, 2020                                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                                            United States District Judge




procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322,
336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001).
